The opinion of the Court was delivered by
Moses, C. J.
The action is for partition. The plaintiffs claim a title to the land described in the complaint as or through the heirs *144of Charles Holley, admitting that the defendant, Walker, is entitled to one undivided seventh part thereof in right of Alfred Holley, one of the said heirs.
If the title depended alone on the deed of the Sheriff conveying, in 1843, the right and interest which Alfred Holley had in the land to his father, Charles Holley, and on that of the Sheriff, in 1874, conveying to the defendant the interest then held by the said Alfred, there might have been sufficient ground on which to sustain the non-suit granted by the presiding Judge on the trial below.
The plaintiffs, however, were not restricted to their title derived through the Sheriff’s sale and deed to their ancestor, Charles Holley. In further support of the relief claimed in their complaint, they were at liberty to set up and rely on the title which they averred they held through the possession of the said Alfred Holley, extending to a period of over thirty years, for and on behalf of the heirs of Charles Holley and those who claimed through them. This was to be determined by the facts submitted in evidence, and it was their right to have them passed on by the jury, the only proper tribunal for their solution.
If the plaintiffs established the fact that Alfred Holley was in possession, holding for them, he could not acquire any adverse title, while so remaining, under an agreement admitting and conceding the character of his possession. Its nature, its duration, by whose permission, and the effect of all these combined, were for the jury. It was not competent for the Court, if there was any evidence of the facts thus relied on, to withdraw their decision from the jury and pass upon them as matter of law; as the Court said in Redding vs. South Carolina Railroad Company, 3 S. C., 9: “ Where there has been a total failure of testimony as in Brown vs. Frost, (2 Bay, 126,) and Hopkins vs. DeGraffenreid, (Ibid 241,) there was nothing to leave to the jury, and it was the duty of the Judge to nonsuit; but as it is said in Rogers vs. Madden, (2 Bail., 321,) the practice of ordering a nonsuit in invitum for defective testimony is to be pursued with caution. If the plaintiff has any prima facie testimony, he has the right to a verdict of a jury upon it.”
The motion for a new trial must be granted.
Wright, A. J., concurs.